 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 1 of 10 PageID #: 87


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

TERELLE D. HOBBS,                                )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )             No. 1: 19-CV-43 ACL
                                                 )
CAPE GIRARDEAU COUNTY JAIL, et al.,              )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the amended complaint pursuant to 28

U.S.C. § 1915. Plaintiff is currently incarcerated at Ste. Genevieve Detention Center. Based on a

review of the amended complaint, the Court finds that the amended complaint should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(e)

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief. An action

is frivolous if "it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action is malicious when it is undertaken for the purpose of harassing

litigants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1059 (4th Cir. 1987).

       To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937,

1950-51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of
 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 2 of 10 PageID #: 88


a cause of action [that are] supported by mere conclusory statements." Id. at 1949. Second, the

Court must determine whether the complaint states a plausible claim for relief. Id. at 1950-51.

This is a "context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id. at 1950. The plaintiff is required to plead facts that show

more than the "mere possibility of misconduct." Id. The Court must review the factual

allegations in the complaint "to determine if they plausibly suggest an entitlement to relief." Id.

at 1951. When faced with alternative explanations for the alleged misconduct, the Court may

exercise its judgment in determining whether plaintiffs proffered conclusion is the most

plausible or whether it is more likely that no misconduct occurred. Id. at 1950, 1951-52.

                                     The Amended Complaint

       Plaintiff brings this action to redress violations of his civil rights pursuant to 42 U .S.C. §

1983, and names the Cape Girardeau County Jail as a defendant. Plaintiff also brings this action

against Unknown Pullum, an Officer at the Jail. Plaintiff brings this action against defendants in

their individual and official capacities.

        Plaintiff alleges that on the night of February 20, 2019, he became sick at the Jail, and he

began to get very short of breath. He states that he began "wheezing, losing sleep, and having

trouble breathing." Plaintiff asserts that when he told Officer Pullum that he was not feeling well,

Officer Pullum told him that he would have to wait to see a doctor until the morning. Plaintiff

states that Officer Pullum knew that he suffered from a chronic lung issue, and that he also

suffered from anxiety and panic issues relating to his breathing. He believes that Officer Pullum

should have reacted differently when he requested medical assistance.

        Plaintiff admits that prior to telling plaintiff that he would need to wait to see the doctor,

Officer Pullum first checked plaintiffs vital signs. He found plaintiffs blood pressure to be

mildly elevated, and plaintiff admitted that he was having a panic attack at the time in his cell,



                                                -2-
 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 3 of 10 PageID #: 89


believing he was unable to breathe. Plaintiffs blood pressure was 145/104, however his oxygen

level was good at 91 %. Plaintiff admits that Officer Pullum called the doctor at this time to

discuss plaintiffs symptoms with him, and Officer Pullum came back to plaintiffs cell to tell

him that the doctor wanted plaintiff to try to relax and laydown and see if he could wait until

morning to seek medical attention.

       Plaintiff claims that he waited about an hour, and felt worse, so at that time, he again

sought emergency medical assistance. At this point, Officer Schwann answered plaintiffs call at

his cell, and he checked his vitals and found that his oxygen level had dropped to around 85%.

Officer Schwann brought plaintiff to the front holding cell in anticipation of bringing him to St.

Francis hospital for treatment. Plaintiff acknowledges that he was transported to the hospital

within the next fifteen (15) minute time period. However, he takes issue with the fact that he was

transported in a Sheriffs vehicle, rather than an ambulance. Plaintiff also blames Officer Pullum

for failing to have taken him to the hospital the prior hour.

       Plaintiff states that at the hospital he was given a nebulizer, steroids, a breathing

treatment, breathing assistance, as well as an IV, to assist in his breathing. He was kept overnight

in the hospital and stayed two days in the Jail SICU when he returned and placed on a liquid diet.

       As a supplement to his complaint, plaintiff has provided the Court with medical records

from the Cape Girardeau County Jail, dated from November 30, 2018 to February 26, 2019.

       On November 30, 2018, plaintiff requested a sick call at the Jail, asserting that his asthma

was bothering him, and he claimed that he was coughing up mucus and phlegm, as well as

wheezing. He was seen by the Nurse on the morning of December 1, 2018, and she noted that

plaintiffs lungs were clear and his heartrate was normal. Plaintiffs blood pressure was normal,

and his oxygen was 98%. Plaintiffs pulse was 79 beats per minute. Nonetheless, the nurse made




                                                 -3-
 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 4 of 10 PageID #: 90


a plan to call the doctor regarding plaintiffs chief complaint that he was coughing up mucous.

Plaintiff was told to increase his fluid intake and file further medical requests as needed.

       On December 1, 2018, sometime in afternoon or evening, plaintiff requested a sick call at

the Jail, asserting that his breathing was still bothering him, he was "wheezing," coughing up

phlegm and mucous it hurt his chest when he coughed. He was seen by a nurse on December 4,

2018, and he was diagnosed with a mild upper respiratory infection, as well as asthma, and he

was prescribed 500 milligrams of amoxicillin, an antibiotic, two times per day, as well as 20

milligrams of prednisone, once per day for 3 days.

       On December 20, 2018, plaintiff requested a sick call at the Jail, asserting he was

suffering from "wheezing, shortness of breath and chest pains." He was seen by Dr. Pewitt on

that same date. Dr. Pewitt diagnosed plaintiff as having difficulty with his asthma and prescribed

plaintiff 500 milligrams of Cipro, an antibiotic, to be taken twice per day for 10 days, as well as

20 milligrams of prednisone, a steroid, to be taken once per day for 10 days.

       On January 2, 2019, plaintiff filed a medical request form. In the request plaintiff asserted

that his chest was "tight" and he was still wheezing. He claimed he was still having trouble

breathing and the breathing treatments he was taking three times per day weren't helping.

Plaintiff stated, "Please get me proper medical treatment." On top of the medical request form,

the Nurse for the Jail has written, "Prednisone 10 mg QD 10 x days." She has signed her name

on behalf of Dr. Pewitt.

       On January 4, 2019, plaintiff filed a medical request form. In the request plaintiff asserted

that he was still wheezing and short of breath, especially at night, and that he was finding it

difficult to sleep. Plaintiff wrote that he wasn't getting relief from the prednisone, and he was

having to sleep sitting up at night. Plaintiff claimed he was "starting to have pains throughout the




                                                -4-
 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 5 of 10 PageID #: 91


day as well." On the top of the request form, Dr. Pewitt prescribed plaintiff 10 milligrams of

Singular, an asthma medication.

       On February 6, 2019, plaintiff filed another medical service request. In his request form,

plaintiff asserted that he was suffering from chest pains, congestion and a runny nose. Plaintiff

also asserted that he was wheezing. The nurse documented that plaintiffs oxygen levels were at

96%, and Dr. Pewitt again prescribed plaintiff with 500 milligrams of Cipro, twice per day, for

10 days. Plaintiff was also prescribed 20 milligrams of prednisone per day for 10 days.

       On February 19, 2019, plaintiff filed a medical service request. On his request form,

plaintiff complained of a dry cough, body aches, chest pains, as well as slight wheezing and loss

of sleep. Plaintiff claims in his amended complaint that he had been told he was to see the doctor

the following day.

       On February 26, 2019, plaintiff was seen in medical at the Cape Girardeau County Jail

after he was hospitalized for his self-declared asthma issues. His exam revealed that plaintiff was

in good health, with 94% oxygen, good heart and lung sounds, and that he was reporting feeling

better. It appears plaintiff had stayed in the hospital one day, as well as the Jail SICU for two

days after returning from the hospital.

       Plaintiff seeks compensatory damages in this action against the Jail and Officer Pullum.

                                             Discussion

       Plaintiffs claim against the Cape Girardeau County Jail is legally frivolous because it

cannot be sued. Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992)

(departments or subdivisions of local government are "not juridical entities suable as such.").

Thus, all claims against the Jail are subject to dismissal.

       Plaintiffs claims against Officer Pullum in his official capacity are also subject to

dismissal. Naming a government official in his or her official capacity is the equivalent of



                                                 -5-
 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 6 of 10 PageID #: 92


naming the government entity that employs the official - in this case, Cape Girardeau County.

Will v. Michigan Dep 't of State Police, 491 U.S. 58, 71 (1989). To state a claim against a

municipality or a government official in his or her official capacity, plaintiff must allege that a

policy or custom of the government entity is responsible for the alleged constitutional violation.

Monell v. Dep 't of Social Services, 436 U.S. 658, 690-91 (1978). The instant complaint does not

contain any allegations that a policy or custom of Cape Giardeau County was responsible for the

alleged violations of plaintiffs constitutional rights. As a result, the complaint fails to state a

claim upon which relief can be granted.

       A local governing body such as Cape Giardeau County can be sued directly under §

1983. See Monell v. Dep 't of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). In order

to prevail on this type of claim, the plaintiff must establish the municipality's liability for the

alleged conduct. Kelly, 813 F.3d at 1075. Such liability may attach if the constitutional violation

"resulted from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately

indifferent failure to train or supervise." Mick v. Raines, 883 F.3d 1075, 1089 (8th Cir. 2018). See

also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing "claims challenging an

unconstitutional policy or custom, or those based on a theory of inadequate training, which is an

extension of the same"). Thus, there are three ways in which plaintiff can prove the liability of

Cape Giardeau County.

       First, plaintiff can show that Cape Girardeau County had an unconstitutional policy.

"Policy" refers to "official policy, a deliberate choice of a guiding principle or procedure made

by the municipal official who has final authority regarding such matters." Corwin v. City         ~f

Independence, Mo., 829 F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420

F.3d 841, 847 (8th Cir. 2005) ("A policy is a deliberate choice to follow a course of action made

from among various alternatives by the official or officials responsible ... for establishing final



                                                -6-
 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 7 of 10 PageID #: 93


policy with respect to the subject matter in question"). For a policy that is unconstitutional on its

face, a plaintiff needs no other evidence than a statement of the policy and its exercise. Szabla v.

City of Brooklyn, Minn., 486 F.3d 385, 389 (8th Cir. 2007). However, when "a policy is

constitutional on its face, but it is asserted that a municipality should have done more to prevent

constitutional violations by its employees, a plaintiff must establish the existence of a 'policy' by

demonstrating that the inadequacies were a product of deliberate or conscious choice by the

policymakers." Id. at 390.

       Alternatively, plaintiff can establish a claim of liability based on an unconstitutional

"custom." In order to do so, plaintiff must demonstrate:

           1) The existence of a continuing, widespread, persistent pattern of
              unconstitutional misconduct by the governmental entity's
              employees;

           2) Deliberate indifference to or tacit authorization of such conduct by
              the governmental entity's policymaking officials after notice to the
              officials of that misconduct; and

           3) That plaintiff was injured by acts pursuant to the governmental
              entity's custom, i.e., that the custom was a moving force behind
              the constitutional violation.

Johnson v. Douglas Cty. Med Dep't, 725 F.3d 825, 828 (8th Cir. 2013).

       Finally, plaintiff can assert a municipal liability claim against Cape Girardeau County by

establishing a deliberately indifferent failure to train or supervise. To do so, plaintiff must allege

a "pattern of similar constitutional violations by untrained employees." S. M v. Lincoln Cty., 87 4

F.3d 581, 585 (8th Cir. 2017).

       A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an




                                                -7-
    Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 8 of 10 PageID #: 94


unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340

F.3d 605, 614 (8th Cir. 2003).

         Here, there are no facts supporting the proposition that plaintiffs constitutional rights

were violated due to an unconstitutional policy or custom. He also fails to present any facts

indicating that Cape Girardeau County failed to train its employees. As such, plaintiffs official

capacity claims against Officer Pullum must be dismissed. See Ulrich v. Pope Cty., 715 F.3d

1054, 1061 (8th Cir. 2013) (affirming district court's dismissal of Monell claim where plaintiff

"alleged no facts in his complaint that would demonstrate the existence of a policy or custom"

that caused the alleged deprivation of plaintiffs rights).

         Plaintiffs individual capacity claims for deliberate indifference to his medical needs

against Officer Pullum under the 14th Amendment are also subject to dismissal. 1

         To state a claim for medical mistreatment, plaintiff must plead facts sufficient to indicate

a deliberate indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995). Allegations of mere negligence in

giving or failing to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. In order to

show deliberate indifference, plaintiff must allege that he suffered objectively serious medical

needs and that defendants actually knew of but deliberately disregarded those needs. Dulany v.

Carnahan, 132 F .3d 1234, 1239 (8th Cir. 1997). Allegations of mere negligence in giving or

failing to supply medical treatment will not suffice. Estelle, 429 U.S. at 106. In order to show

deliberate indifference, plaintiff must allege that he suffered objectively serious medical needs



1
 To state a claim for medical mistreatment, plaintiff must plead facts sufficient to indicate a deliberate indifference
to serious medical needs. Vaughn v. Greene County, 438 F.3d 845, 850 (8th Cir. 2006) ("Although this court has
yet to establish a clear standard [for medical mistreatment] for pretrial detainees, we repeatedly have applied the
same 'deliberate indifference' standard as is applied to Eighth Amendment claims made by convicted inmates.");
Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir. 2004) (applying the Eighth Amendment deliberate indifference
analysis to a pretrial detainee's Fourteenth Amendment claim); see also Estelle v. Gamble, 429 U.S. 97, 106 (1976)
(Eighth Amendment); Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995) (same).


                                                         -8-
 Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 9 of 10 PageID #: 95


and that defendants actually knew of but deliberately disregarded those needs. Vaughn, 438 F.3d

at 850.

          Plaintiff alleged that on the night of February 20, 2019, he became sick at the Jail, and he

began to get very short of breath. He states that he began "wheezing, losing sleep, and having

trouble breathing." Plaintiff asserts that when he told Officer Pullum that he was not feeling well,

Officer Pullum told him that he would have to wait to see a doctor until the morning. Plaintiff

states that Officer Pullum knew that he suffered from a chronic lung issue, and that he also

suffered from anxiety and panic issues relating to his breathing. He believes that Officer Pullum

should have reacted differently when he requested medical assistance.

          Despite these allegations, plaintiff admits that prior to Officer Pullum telling him that he

would have to wait to see the doctor, Officer Pullum first checked plaintiffs vital signs and after

doing so, he called the doctor on plaintiffs behalf. Plaintiffs blood pressure was only somewhat

elevated, at a rate of 145/104, and his oxygen level was good, at a level of 91 %. It was only after

consulting with the doctor on the telephone that Officer Pullum told plaintiff that the doctor said

to see if he could relax and try to sleep and wait until morning to see the doctor. And plaintiff

admits that he was also suffering from anxiety.

          Given these facts the record does not show that Officer Pullum acted with deliberate

indifference to plaintiffs request for medical assistance. Rather, when plaintiff asked for medical

assistance, he took his complaint seriously, checked his vitals, called the doctor after doing so,

and acted on the doctor's advice.

          Moreover, when plaintiff sought medical assistance an hour later, telling Officer

Schwann he felt worse, and Officer Schwann checked plaintiffs vital signs and found that his

oxygen level had dropped to 85%, plaintiff was taken to the hospital at that time. The decision

was made to take plaintiff to the hospital even though plaintiff acknowledges that the only staff



                                                  -9-
Case: 1:19-cv-00043-ACL Doc. #: 14 Filed: 05/08/20 Page: 10 of 10 PageID #: 96


working were Officer Pullum, Officer Schwann and Officer Car. Thus, defendant Pullum did not

attempt to stop plaintiff from receiving care at that time.

       Last, plaintiff takes issue with the fact that he was taken to the hospital in a Sheriffs

vehicle rather than an ambulance, but he does not indicate the significance of his complaint. In

other words, he has failed to allege that the Sheriffs vehicle failed to get him to the hospital

slower than waiting for, or calling an ambulance, would have. Additionally, he has failed to

allege that Officer Pullum was the individual was insisted that plaintiff go to the hospital in the

Sheriffs vehicle rather than an ambulance.

       Given the aforementioned, the Court finds that plaintiff has failed to allege a claim for

medical mistreatment against defendant Pullum. His claims against Officer Pullum in his

individual capacity will be dismissed.

       Accordingly,

        IT IS HEREBY ORDERED that plaintiffs complaint is DISMISSED pursuant to 28

U.S.C. § 1915(e)(2)(B).

        IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#12] is DENIED AS MOOT.

        An Order of Dismissal will accompany this Memorandum and Order.
                       ~
        Dated this   ~ day of May, 2020.                                     I   d   .J'..!.I--..
                                                 ~/,///JVL)
                                                  RONNIE L. WHITE
                                                  UNITED STA TES DISTRICT JUDGE




                                                 - 10 -
